It could be found from the evidence that the plaintiff's injury was due to her being thrown to the ground by the *Page 576 
sudden starting of the car while she was attempting to step from the floor of the car to the running-board, or from the running-board to the ground. It could also be found from the evidence that in stepping from the running-board to the ground her fall was caused by the unsuitable character of the place where she was invited to alight, or to that cause combined with the sudden starting of the car.
Exception sustained.
All concurred.